EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Guosheng Wang on 2021/01/22.
In conversation with applicant’s representative the agreement for the amendments of claims 3 and 6 is reached.  The amendments are as follows.
Claim 3 is amended on the last line by deleting the phrase: “an adduct thereof, a dimer thereof, a polymer thereof,”.
Claim 6 is amended on the 3rd line by deleting the phrase: “an adduct thereof, a dimer thereof, a polymer thereof,”.

Allowable Subject Matter
	Claims 1-3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, no prior art of record teaches the R---N=C=N-R’ carbodiimide compound, in claimed form, as a component of a fabric care composition.  Applicant’s argument in this regard is found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
 accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2021/01/23                          
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767